Citation Nr: 0217903	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left knee 
disability.


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1961 
to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision.

The Board notes that the veteran requested a hearing 
before the Board on a VA Form 9 he submitted in May 2002.  
Since he had not previously disagreed with the RO's 
decision, this Form 9 constituted his notice of 
disagreement.  The statement of the case (SOC) issued in 
June 2002 advised the veteran that the VA Form 9 was a 
notice of disagreement; that his hearing request was not 
valid; that a request for a hearing before the Board could 
be made when a substantive appeal was filed; and that he 
needed to submit another hearing request after the SOC.  
See 38 C.F.R. § 20.703 (2002).  When the veteran filed his 
substantive appeal in July 2002, he specifically indicated 
that he did not want a hearing before the Board.  


FINDINGS OF FACT

1.  The veteran currently has minimal degenerative changes 
of the left knee.

2.  The service records do not establish that the veteran 
incurred disease or injury of the left knee during 
service.

3.  The veteran was not diagnosed with a left knee 
disorder until many years after his discharge from active 
service, and this condition did not result from disease or 
injury incurred during service.


CONCLUSION OF LAW

The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
by active military service; nor may left knee degeneration 
be presumed to have been incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated by service.  38 U.S.C.A. §§  
1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
When certain disease, is shown in service, or to a 
compensable degree within a year of the claimant's 
separation from service, a grant of service connection is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(2002).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303.  Service 
connection may be granted for a disease first diagnosed 
after service when all of the evidence establishes that 
the disease was incurred in service.  Id.  

In order to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

In the veteran's case, the veteran's service medical 
records reveal that during his October 1961 enlistment 
examination, the veteran did not give a history of a left 
knee disability.  Upon examination, the veteran's lower 
extremities were found to be normal.  In February 1962, 
the veteran complained of pain in the muscles of both of 
his legs.  He was advised to apply heat and wintergreen to 
his legs, and to use Ace bandages.  At an April 1965 
separation examination, the veteran did not report having 
had any problems with his left knee.  In fact, he 
completed a medical history denying ever having pertinent 
joint problems, such as lameness, trick or locked knee, 
bone or joint deformity, etc.  Upon examination, the 
veteran's lower extremities were found to be normal.

Post-service treatment records include a private bone scan 
report prepared in May 1999.  Whole body images showed 
slightly increased nonspecific activity about the left 
knee.  The examiner indicted that this finding may have 
been related to post-traumatic changes in the left knee.

In a January 2000 statement, the veteran indicated that he 
had injured his knee in December 1961, but did not seek 
treatment for this injury until January or February 1962.  
He indicated that he reported for treatment at the request 
of his instructor because his job performance was affected 
by his injury.

Also included in the evidence of record are post-service 
VA treatment records.  In June 2000, the veteran 
complained of intermittent left knee swelling.  An 
examination of the lower extremities showed no obvious 
swelling or deformities.  In October 2000, there was no 
effusion or tenderness in the left knee.  The veteran had 
full range of motion and no edema in the left knee.  He 
was diagnosed with a history of a left knee injury. 

In an October 2000 statement, the veteran indicates that 
he had had problems with his left knee since he had 
injured it during basic training.

VA medical records indicate that in April 2001, it was 
noted that the veteran reported a history of a left knee 
injury.  Radiographic reports revealed minimal 
degenerative changes and chondrocalcinosis in the left 
knee.

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim of service connection for a left knee disability.

Service connection may also be established for a current 
disability on the basis of a presumption under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 
1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  The appellant has been diagnosed with 
degenerative changes of the left knee (i.e., arthritis).  
Arthritis is a chronic disease, as defined by VA 
regulations.  However, the earliest medical evidence 
showing such a diagnosis is approximately 35 years after 
the appellant's separation from service.  There is no 
evidence of record that the appellant had arthritis, or 
symptoms thereof, within the presumptive period.

Incurrence during service is not shown.  The service 
medical records do not show the veteran incurred disease 
or injury to the left knee.  While the record indicates 
that he was treated for complaints of muscle pain in the 
legs in February 1962, the record does not indicate that 
this pain specifically involved the left knee, nor was any 
specific diagnosis given.  Instead, the record suggests 
that the veteran's muscle pain in the legs was acute and 
transitory in nature as the veteran never complained of 
the symptoms again.  Despite the fact that the veteran 
received treatment for other problems during service, the 
service medical records are negative for complaints, 
treatment, or diagnoses of any sort of a left knee 
disability.  Although the veteran suggests that his left 
knee may not have been examined during his separation 
examination in January 1965, the Board points out that the 
veteran's lower extremities were specifically found to be 
normal upon examination. 

As noted above, in order to grant service connection, 
there must be competent medical evidence of both a current 
disability and of a relationship between that disability 
and service.  The record clearly establishes that the 
veteran has a current left knee disability.  The Board 
notes that the VA treatment records indicate several times 
in passing that the veteran had a service-connected left 
knee injury.  The Board finds that these statements are 
speculative and are not otherwise supported by the 
evidence of record, particularly the veteran's service 
medical records.  There is no indication that the VA 
examiners reviewed the veteran's service medical records 
prior to making these statements.  Rather, it appears that 
these statements were noted on the basis of and with 
regards to the veteran's own self-reported history only.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (a 
medical diagnosis is only as credible as the history on 
which it is based); see also Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (a diagnosis "can be no better than the 
facts alleged by the appellant").  Except for the 
unsupported inferences the veteran would have the VA 
examiners and the Board make, there is no evidence 
supporting the claim that the veteran's left knee 
disability is attributable to his military service.  It is 
the Board's responsibility to assess the credibility and 
weight of all the evidence, including the medical 
evidence, to determine its probative value.  In this case, 
the notations in the VA treatment records are not 
persuasive evidence for the reasons discussed above. 

Furthermore, the record does not indicate that the veteran 
sought treatment for his left knee problems until many 
years after his discharge from service.  Therefore, the 
Board concludes that the only evidence linking the 
veteran's left knee disability to service are his own 
statements.  The Board has considered the veteran's 
statements that his current left knee disability is 
related to service.  Nevertheless, it should be pointed 
out that, while the veteran is competent to provide 
information regarding the symptoms he currently 
experiences and has experienced since military service, 
there is no indication that he is competent to comment 
upon etiology or the time of onset of his disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, the Board concludes that the preponderance of the 
evidence is against the claim.  Therefore, the veteran's 
claim must be denied.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) was 
enacted during the pendency of this appeal.  A discussion 
of the pertinent VCAA and regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to 
notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect 
to the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the 
agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides in part 
that the Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for VA benefits.  38 U.S.C.A. 
§ 5103A(a)(1) (West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of 
any information, or any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  In this case, the veteran's 
application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  The amended 
"duty to notify" requires the Secretary to notify a 
claimant of which portion of the information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to 
be provided to advise that if such information or evidence 
is not received within one year from the date of such 
notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. 
§ 5103(b) (West Supp. 2002).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry 
out its duty to provide notice.  

In reviewing the amended § 5103(a), the Board finds that 
VA has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the 
veteran of the bases on which the RO decided the veteran's 
claim for service connection for a left knee disability 
and of the elements necessary to be granted the benefit 
sought.  This is evidenced by the rating actions of 
November 1999, February 2000, and February 2002, the 
statement of the case issued in June 2002, and letters 
from the RO to the veteran dated in November 2000 and July 
2001, which informed him of the applicable laws and 
regulations.  Specifically, these documents show that the 
RO notified the veteran of the development of his claim, 
the type of evidence needed to prove his claim, and of 
which evidence, if any, would be obtained by the veteran, 
and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  These documents 
also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
newly promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  
The VCAA sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  In 
this case, however, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  The veteran was 
afforded the opportunity to identify any outstanding 
pertinent medical records regarding his left knee 
disability in July 2001.  In a subsequent June 2002 
statement, the veteran advised the RO that there was no 
additional pertinent evidence other than that previously 
reported.  Therefore, to the extent possible, VA has 
obtained all pertinent records from sources identified by 
the veteran with regards to his claim, including his 
post-service VA treatment records and private medical 
records.  

As for whether further action should have been undertaken 
by way of obtaining additional medical opinion on the 
question of service connection for a left knee disability, 
the Board notes that such development is to be considered 
necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period, and 3) indicates that 
the claimed disability may be associated with the in-
service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2002).  

In this case, while the service medical records indicate 
that the veteran complained of muscle pain in the legs 
during service, the record does not indicate that the 
veteran injured his left knee during service.  In 
promulgating 38 C.F.R. § 3.159, the supplementary 
information indicated that an examination was not needed 
where the evidence lacking to establish service incurrence 
could not be supplied by such an examination, and an 
example given was that an examination could not establish 
the underlying predicate issue of whether the claimant, as 
a matter of fact, incurred the claimed injury during 
service.  The supplementary information expressly stated 
whether an injury occurred during service was a finding of 
fact made by VA decisionmakers.  That is exactly the 
situation here.  The Board acknowledges that the veteran 
is competent to state he injured his knee during service, 
but the contemporaneous evidence (his service medical 
records) expressly refute that contention and are of far 
more probative value than statements he has made in 
connection with his claim for benefits.  Therefore, even 
if VA were to provide him an examination, and even if an 
examiner were to render an opinion as to the etiology of 
the claimed knee disorder based on the veteran's 
statements, the fact would remain that his service medical 
records do not establish that such an injury did, in fact, 
occur and that he did not seek treatment for or report 
such an injury for more than 35 years after his separation 
from service.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, 
other than that already requested of him.  After a review 
of the evidence, the Board is not aware of any such 
evidence and concludes that VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e). 

The Board finds that further action to comply with these 
new requirements is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

ORDER

Service connection for a left knee disability is denied.

		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

